DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-2, 4-12, and 14-20 are pending.
	Claims 3 and 13 are cancelled.


Allowable Subject Matter
	Claims 1-2, 4-12, and 14-20 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Cheng et al., US Patent Pub. US 20140025315 A1 discloses obtaining multiple variables related with data sets when an abnormal event occurs while processing each of the workpieces, a parameter indicator corresponding to a maximum representative value Max yT, determining if a target device is in a sick state according to the representative value yT where a workpiece is used as a sample selection point when processing a workpiece, performing a model building operation to build an representative value yT prediction model using the sample data according to an ARIMA method to obtain predicted values of the representative value, sequentially determining the point at which the predicted model values reach a dead state value where the target device cannot work, computing differences between a 
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
A predictive maintenance method, comprising:
obtaining a plurality of sets of process data used or generated by a component of a production tool when a plurality of workpieces are processed in sequence, wherein each of the sets of process data comprises values of a plurality of parameters, the values of each of parameters in each of the sets of process data is a set of time series data values within a period of processing time when the component of the production tool is processing one of the workpieces, and the sets of process data are one-to-one corresponding to the sets of workpieces;
according to if an abnormal event occurs when the component is processing each of the workpieces, obtaining a plurality of event indicative values that are one-to-one corresponding to the sets of process data;
converting the set of time series data values of each of the parameters in each of the sets of process data to a value of a parameter indicator by using a plurality of algorithms respectively, wherein the parameter indicators are one-to-one corresponding to the parameters;
conducting a correlation analysis between each of parameter indicators and the event indicative values, thereby obtaining a plurality of correlation coefficients one-to-one corresponding to the parameter indicators;
selecting one of the parameter indicators that is corresponding to a maximum one of the correlation coefficients as an aging feature (yT);
performing a first determination operation to determine if the component is in a sick state according to the value of the aging feature (yT) corresponding to each of the workpieces, wherein one of the workpieces is set as a sample selection point once the component is in the sick state when processing the one of the workpieces;
using N values of the aging feature as a set of model-building sample data, wherein the N values of the aging feature (yT) are corresponding to N sets of the sets of process data belonging to successive N of the workpieces that are processed directly before the sample selection point, wherein N is a positive integer;
performing a model-building operation to build an aging-feature prediction model by using the set of model-building sample data in accordance a time series prediction algorithm, thereby obtaining a plurality of predicted values of the aging feature (yT) that are arranged in a processing order;
obtaining a plurality of time points at which the component processes the workpieces respectively in accordance with a plurality of process times used by the component for processing the workpieces respectively;
obtaining a dead spec that is a value of the aging feature (yT) used or generated by the component when the component cannot work;
sequentially determining if the predicted values are substantially equal to the dead spec until an earliest one of the predicted values is found, wherein one of the time points corresponding to the earliest one is a death time point at which the component cannot work; and
computing differences between the death time point and the respective time points at which the workpieces are processed, thereby obtaining a plurality of predicted remaining useful life values (RULt), wherein t stands for the tth workpieces and t is an integer,
wherein the model-building operation comprises:
building the aging-feature prediction model by using an autoregressive integrated moving average (ARIMA) model as the time series prediction algorithm, wherein the ARIMA model comprising a moving average (MA) model and an autoregressive (AR) model:
selecting the biggest lag of the MA model by using an autocorrelation function (ACF), and selecting the biggest lag of the AR model by using a partial autocorrelation function (PACF):
performing a white noise test on the values of the aging feature in the set of model-building sample data, wherein when one of the values of the aging feature in the set of model-building sample data is a white noise, a value of the aging feature corresponding to another set of process data belonging to a (N+ 1)th workpiece processed before the selection sample point is added to the set of model-building data:
creating a plurality of ARIMA model combinations by using the biggest lag of the MA model and the biggest lag of the AR model: 
calculating an information quantity of each of the ARIMA model combinations by using an information criterion algorithm: and
selecting one of the ARIMA model combinations that has the biggest information quantity as an optimal model.

	Independent Claim 11:
A non-transitory tangible computer readable recording medium storing instructions which when executed by a processor configured to perform a predictive maintenance method, the predictive maintenance method comprising:
obtaining a plurality of sets of process data used or generated by a component of a production tool when a plurality of workpieces are processed in sequence, wherein each of the sets of process data comprises values of a plurality of parameters, the values of each of parameters in each of the sets of process data is a set of time series data values within a period of processing time when the component of the production tool is processing one of the workpieces, and the sets of process data are one-to-one corresponding to the sets of workpieces;
according to if an abnormal event occurs when the component is processing each of the workpieces, obtaining a plurality of event indicative values that are one-to-one corresponding to the sets of process data;
converting the set of time series data values of each of the parameters in each of the sets of process data to a value of a parameter indicator by using a plurality of algorithms respectively, wherein the parameter indicators are one-to-one corresponding to the parameters;
conducting a correlation analysis between each of parameter indicators and the event indicative values, thereby obtaining a plurality of correlation coefficients one-to-one corresponding to the parameter indicators;
selecting one of the parameter indicators that is corresponding to a maximum one of the correlation coefficients as an aging feature (yT);
performing a first determination operation to determine if the component is in a sick state according to the value of the aging feature (yT) corresponding to each of the workpieces, wherein one of the workpieces is set as a sample selection point once the component is in the sick state when processing the one of the workpieces;
using N values of the aging feature as a set of model-building sample data, wherein the N values of the aging feature (yT) are corresponding to N sets of the sets of process data belonging to successive N of the workpieces that are processed directly before the sample selection point, wherein N is a positive integer;
performing a model-building operation to build an aging-feature prediction model by using the set of model-building sample data in accordance a time series prediction algorithm, thereby obtaining a plurality of predicted values of the aging feature (yT) that are arranged in a processing order;
obtaining a plurality of time points at which the component processes the workpieces respectively in accordance with a plurality of process times used by the component for processing the workpieces respectively;
obtaining a dead spec that is a value of the aging feature (yT) used or generated by the component when the component cannot work; 
sequentially determining if the predicted values are substantially equal to the dead spec until an earliest one of the predicted values is found, wherein one of the time points corresponding to the earliest one is a death time point at which the component cannot work; and
computing differences between the death time point and the respective time points at which the workpieces are processed, thereby obtaining a plurality of predicted remaining useful life values (RULt), wherein t stands for the tth workpieces and t is an integer,
wherein the model-building operation comprises: 
building the aging-feature prediction model by using an autoregressive integrated moving average (ARIMA) model as the time series prediction algorithm, wherein the ARIMA model comprising a moving average (MA) model and an autoregressive (AR) model:
selecting the biggest lag of the MA model by using an autocorrelation function (ACF), and selecting the biggest lag of the AR model by using a partial autocorrelation function (PACF);
performing a white noise test on the values of the aging feature in the set of model-building sample data, wherein when one of the values of the aging feature in the set of model-building sample data is a white noise, a value of the aging feature corresponding to another set of process data belonging to a (N+ 1)th workpiece processed before the selection sample point is added to the set of model-building data:
creating a plurality of ARIMA model combinations by using the biggest lag of the MA model and the biggest lag of the AR model: 
calculating an information quantity of each of the ARIMA model combinations by using an information criterion algorithm: and
selecting one of the ARIMA model combinations that has the biggest information quantity as an optimal model.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119